In this negligence action the plaintiffs were crossing Cornelia street in the borough of Queens when the defendant’s bus made a sudden left turn into that street from Forest avenue. They were struck down and injured when they were approaching the center of the street. The defendant’s version that the two left the curb and walked into the side of the bus while it was passing is not credible. The only question raised on this appeal is that the verdict is against the weight of the evidence. The trial was before the court, without a jury. Judgment for plaintiffs unanimously affirmed, with costs. No opinion. Present — Hagarty, Davis, Adel, Taylor and Close, JJ.